[Cite as State v. Rouse, 2018-Ohio-3266.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       28301

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DARWAIN ROUSE                                         COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2015 08 2381

                                 DECISION AND JOURNAL ENTRY

Dated: August 15, 2018



        CARR, Judge.

        {¶1}     Defendant-Appellant, Darwain Rouse, appeals from his sentence in the Summit

County Court of Common Pleas. This Court affirms.

                                                 I.

        {¶2}     Rouse was indicted on counts of: (1) aggravated robbery with an attendant repeat

violent offender specification and an attendant firearm specification; (2) felonious assault with an

attendant repeat violent offender specification and an attendant firearm specification; (3) having

weapons under disability; (4) obstructing official business; and (5) tampering with evidence.

The parties reached an agreement wherein Rouse agreed to plead guilty to aggravated robbery,

felonious assault, and two firearm specifications in exchange for the State dismissing the

remainder of his charges and specifications. The parties agreed that he would be sentenced to a

total of ten years in prison with six of those years stemming from mandatory, consecutive terms

on his firearm specifications.
                                                2


       {¶3}    Pursuant to the parties’ agreement, the court accepted Rouse’s plea and sentenced

him to two three-year terms on his firearm specifications and two four-year terms on his two

underlying charges. The court ordered the four-year terms to run concurrently with one another,

but consecutive to the firearm specifications. It further ordered the three-year terms on the

firearm specifications to run consecutively with each other. Accordingly, consistent with the

parties’ agreement, the court sentenced Rouse to serve ten years in prison.

       {¶4}    Rouse appealed from the trial court’s judgment and was appointed counsel.

Appointed counsel ultimately filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

as well as a motion to withdraw.       This Court granted the motion to withdraw, but, upon

independent review, determined that there were issues with arguable merit. See State v. Rouse,

9th Dist. Summit No. 28301 (Dec. 20, 2017).           Consequently, we appointed new appellate

counsel. New appellate counsel later filed a brief, and the State responded in opposition.

       {¶5}    Rouse’s appeal is now before this Court and raises two assignments of error for

review. For ease of analysis, we consolidate the assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN IMPOSING CONSECUTIVE SENTENCES
       FOR THE FIREARM SPECIFICATION IN VIOLATION OF R.C. 2929.14 OF
       THE OHIO REVISED CODE[.]

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN IMPOSING
       SENTENCES OF ALLIED OFFENSES OF SIMILAR IMPORT, IN
       VIOLATION OF APPELLANT’S DOUBLE JEOPARDY PROTECTIONS[.]

       {¶6}    In both of his assignments of error, Rouse argues that his sentence is contrary to

law. Specifically, he argues that the court committed errors of law when it sentenced him to
                                                 3


consecutive terms on his firearm specifications and to allied offenses of similar import. This

Court rejects his arguments.

       {¶7}     In reviewing a felony sentence, “[t]he appellate court’s standard for review is not

whether the sentencing court abused its discretion.” R.C. 2953.08(G)(2). “[A]n appellate court

may vacate or modify a felony sentence on appeal only if it determines by clear and convincing

evidence” that: (1) “the record does not support the trial court’s findings under relevant statutes,”

or (2) “the sentence is otherwise contrary to law.” State v. Marcum, 146 Ohio St. 3d 516, 2016-

Ohio-1002, ¶ 1. Clear and convincing evidence is that “which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.” Cross v.

Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶8}    “[A] defendant generally cannot challenge a jointly-recommended sentence on

appeal.”   State v. Deniro, 9th Dist. Summit No. 28263, 2017-Ohio-1025, ¶ 22.                  “R.C.

2953.08(D)(1) establishes a statutory limit * * * [and] prevents appellate review of a sentence ‘if

the sentence is authorized by law, has been recommended jointly by the defendant and the

prosecution in the case, and is imposed by a sentencing judge.’” State v. Hamlin, 9th Dist.

Summit No. 27650, 2016-Ohio-1196, ¶ 6, quoting State v. Noling, 136 Ohio St. 3d 163, 2013-

Ohio-1764, ¶ 22. A sentence is “authorized by law * * * only if it comports with all mandatory

sentencing provisions.” Hamlin at ¶ 7, citing State v. Underwood, 124 Ohio St. 3d 365, 2010-

Ohio-1, paragraph two of the syllabus.

       {¶9}    Rouse does not dispute that he pleaded guilty and received a jointly-

recommended sentence. He argues that his sentence is contrary to law, however, because the

court violated R.C. 2929.14(B)(1)(b) when it sentenced him to consecutive terms on his firearm

specifications. According to Rouse, his felonies were “committed as part of the same act or
                                                 4


transaction,” so the court could only impose upon him one prison term for those specifications.

R.C. 2929.14(B)(1).

       {¶10} If a defendant pleads guilty to a firearm specification of the type described in R.C.

2941.145, he is subject to a mandatory three-year sentence. R.C. 2929.14(B)(1)(a)(ii). In the

instance of multiple firearm specifications, a defendant generally will be subject to only one

three-year sentence “for felonies committed as part of the same act or transaction.” R.C.

2929.14(B)(1)(b).     The general rule does not apply, however, when R.C. 2929.14(B)(1)(g)

controls. Id. That subsection provides, in relevant part, that

       [i]f an offender * * * pleads guilty to two or more felonies, if one or more of those
       felonies are * * * aggravated robbery [or] felonious assault * * *, and if the
       offender * * * pleads guilty to a [firearm] specification * * * in connection with
       two or more of the felonies, the sentencing court shall impose on the offender the
       [three-year] prison term * * * for each of the two most serious specifications of
       which the offender * * * pleads guilty and, in its discretion, also may impose on
       the offender the prison term specified under that division for any or all of the
       remaining specifications.

(Emphasis added.) R.C. 2929.14(B)(1)(g). Thus, under R.C. 2929.14(B)(1)(g), a trial court is

required to order consecutive service of a defendant’s specifications. See State v. Urconis, 9th

Dist. Wayne No. 16AP0061, 2017-Ohio-8515, ¶ 8-10.

       {¶11} The record reflects that Rouse pleaded guilty to aggravated robbery and felonious

assault. It further reflects that he pleaded guilty to the two firearm specifications linked to those

counts. Because he pleaded guilty to two felonies enumerated within R.C. 2929.14(B)(1)(g) and

two firearm specifications linked to those felonies, the court was required to sentence him to

consecutive three-year prison terms on his specifications. See R.C. 2929.14(B)(1)(g); Urconis at

¶ 8-10. That portion of his sentence comports with the mandatory sentencing provisions, so it is

authorized by law. Hamlin, 2016-Ohio-1196, at ¶ 7. As such, Rouse may not challenge it on
                                                  5


appeal. See R.C. 2953.08(D)(1); Hamlin at ¶ 7. His first assignment of error is overruled on that

basis.

         {¶12} Next, Rouse argues that his sentence is contrary to law because the court violated

R.C. 2941.25(A) when it sentenced him to allied offenses of similar import. According to

Rouse, his offenses were of a similar import and were not committed separately or with a

separate animus. He avers that the court had an independent duty to inquire as to whether his

offenses were subject to merger and its failure to do so constitutes reversible error.

         {¶13} “Where the same conduct by defendant can be construed to constitute two or

more allied offenses of similar import, * * * the defendant may be convicted of only one.” R.C.

2941.25(A). If a court violates R.C. 2941.25(A) by sentencing a defendant to allied offenses,

R.C. 2953.08(D)(1) does not bar appellate review of that sentence even though it was jointly

recommended by the parties and imposed by the court.” Underwood, 124 Ohio St. 3d 365, 2010-

Ohio-1, at paragraph one of the syllabus. Even so, a defendant who pleads guilty may forfeit or

waive an allied offense argument by either failing to timely assert it or intentionally abandoning

it at the trial court level. See State v. Rogers, 143 Ohio St. 3d 385, 2015-Ohio-2459, ¶ 21

(appellant forfeited allied offense claim for appellate review by pleading guilty and failing to

seek the merger of his convictions in the trial court); Hamlin at ¶ 7-16 (appellant waived allied

offense claim for appellate review by pleading guilty, informing the court that merger was not an

issue, and conceding that consecutive sentences were appropriate).

         {¶14} At Rouse’s plea hearing, the prosecutor notified the court that the parties had

reached an agreement and, as to the firearm specifications, the State was recommending

consecutive three-year prison terms. A question then arose as to whether the court could impose
                                                 6


consecutive terms on the firearm specifications when it was ordering the underlying felonies to

be served concurrently with one another. The following exchange took place:

       [THE PROSECUTOR]: Can we still do that and run the specs consecutive?

       THE COURT: I think so. I don’t know why not.

       [DEFENSE COUNSEL]: Specs would have to be consecutive.

       [THE PROSECUTOR]: Can the specs be consecutive even though the underlying
       counts are concurrent? That’s the question. I think so. * * *

       [DEFENSE COUNSEL]: Well, certainly, because -- yes is the answer.

       ***

       THE COURT: All right. So for a total of ten years of which six is mandatory
       time, right?

       [DEFENSE COUNSEL]: Correct.

No one directly addressed the issue of allied offenses on the record. Before accepting Rouse’s

plea, however, the trial court directly reviewed the terms of his sentence with him. Rouse

indicated that he understood he was agreeing to serve three-year prison terms on both of his

firearm specifications for a total of six years of mandatory time on those.

       {¶15} Assuming without deciding that Rouse did not, in fact, waive his allied offense

claim through his own statements and those of his counsel, the record supports the conclusion

that he forfeited his claim for appellate review. See Rogers at ¶ 21. While a defendant who

forfeits his allied offense claim still may argue plain error on appeal, see id. at ¶ 22-27, Rouse

has not done so. This Court will not “fashion a plain error argument on [his] behalf and then

address it sua sponte.” State v. Patterson, 9th Dist. Lorain No. 16CA011035, 2017-Ohio-8196, ¶

24. Rouse has not shown that his sentence runs afoul of the mandatory sentencing provisions

that apply in the context of allied offenses. Accordingly, he has not shown that his sentence is
                                                 7


not authorized by law and may not challenge it on appeal. See R.C. 2953.08(D)(1); Hamlin,

2016-Ohio-1196, at ¶ 7. Rouse’s second assignment of error is overruled.

                                                III.

       {¶16} Rouse’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                          8


TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

AVIVA L. WILCHER, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.